Citation Nr: 0802506	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  07-15 830	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a nasal submucous resection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  


FINDING OF FACT

On January 9, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
                                                     S. F. 
SYLVESTER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


